        Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 1 of 26



 1   JEFFREY P. CLARK
     Acting Assistant Attorney General
 2   ERIC R. WOMACK
     Assistant Director, Federal Programs Branch
 3   JOSEPH E. BORSON (Va. Bar No. 85519)
     ALEXIS ECHOLS
 4   Trial Attorneys, Federal Programs Branch
     1100 L Street, NW
 5   Washington, D.C. 20005
     (202) 514-1944
 6   joseph.borson@usdoj.gov
 7   Attorneys for Defendants
 8
 9
10                        UNITED STATES DISTRICT COURT

11                     EASTERN DISTRICT OF WASHINGTON
12
13
     STATE OF WASHINGTON, et al.                   NO. 1:20-cv-03127-SAB
14
                                Plaintiffs,
15
                                                   DEFENDANTS’ OBJECTIONS AND
16     v.
                                                   RESPONSES TO PLAINTIFFS’
17   DONALD J. TRUMP, in his official capacity FIRST SET OF
     as President of the United States of America, INTERROGATORIES AND
18                                                 REQUESTS FOR PRODUCTION OF
     et al.,
19                                                 DOCUMENTS
                                Defendants.
20
21   ___________________________________
22
23
24
25
26
27
28                                -1-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
          Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 2 of 26



 1           In accordance with Rules 26, 33 and 34 of the Federal Rules of Civil Procedure,
 2   Defendants DONALD J. TRUMP, in his official capacity as President of the United
 3   States of America; the UNITED STATES OF AMERICA; LOUIS DEJOY, in his
 4   official capacity as Postmaster General; and the UNITED STATES POSTAL
 5   SERVICE, by and through their undersigned counsel, hereby respond to Plaintiffs’
 6   First Set of Interrogatories and Requests for Production of Documents to Defendants.
 7
 8   OBJECTIONS AS TO DEFINITIONS AND INSTRUCTIONS
 9   1.      Defendants object to the Plaintiffs’ Definitions 1 and 2 because they define
10   terms not actually used in this set of interrogatories or requests for production. In
11   responding to the interrogatories and requests for production, Defendants respond on
12   behalf of USPS, based upon information in the agency’s possession, custody, or
13   control. Defendants reserve the right to object to such definitions if they are used in
14   future discovery requests.
15   2.     Defendants object to Instruction 7 to the extent it imposes obligations in excess
16   of those imposed by the Federal Rules, which do not require identification of
17   documents that no longer exist. Such an exercise is likely impossible, but in any event
18   burdensome, disproportionate and not required by the Federal Rules. With respect to
19   each and every request, Defendants respond consistently with the Federal Rules.
20   3.     Defendants object to Instruction 9 to the extent it imposes obligations in excess
21   of those imposed by the Federal Rules, which do not require a particular form of a
22   privilege log. Consistent with this objection, and counsel for Plaintiffs’ statement at
23   the August 27, 2020 hearing that Plaintiffs do not seek privileged information,
24   Defendants will not be producing or logging privileged information.
25
26
27
28                                -2-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 3 of 26



 1   OBJECTIONS AND RESPONSES TO FIRST SET OF INTERROGATORIES
 2   INTERROGATORY NO. 1: Provide a list or chart of all mail sorting or processing
 3   machines that were identified for decommissioning and/or removal at any time on or
 4   after May 15, 2020; the location of each machine; each machine’s current status,
 5   including the date it was decommissioned or removed, if applicable; and the plans for
 6   each machine prior to Election Day, i.e., whether the machine will be
 7   decommissioned and/or removed prior to Election Day or whether the machine will
 8   be reinstalled if it has already been decommissioned and/or removed.
 9   Objections: Defendants object to the request as overbroad and unduly burdensome,
10   as USPS does not collect the information in the form requested. For example, USPS
11   does not maintain — at the headquarters level — a list or chart of the specific
12   individual mail sorting or processing machines identified for removal, as the machine
13   removal process takes place at the local level. Further, USPS does not track at the
14   headquarters level the date on which a machine was removed. Consistent with this
15   objection, and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that
16   Plaintiffs do not seek information at the local level, but only at the national level,
17   Defendants will respond to the extent that such information is maintained in the form
18   of a list or chart at the national level.
19         Further, Defendants object to the term “decommissioned” which is not defined.
20   Defendants understand and interpret “decommissioning” to mean the process of
21   “machine removal,” where a machine is removed to align with that facilities volume
22   and mix of mail or other reasons, including (but not limited to) obsolescence, facility
23   consolidations, and the need for floor space, rather than, for example, moving a
24   machine from one facility to another or sending it for repair. In responding to these
25   requests, Defendants will understand “decommissioned” to refer to machine removal
26   as just described.
27
28                                -3-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 4 of 26



 1          Defendants further object to this request to the extent it calls for confidential
 2   commercial information protected from general release pursuant to 39 U.S.C. §
 3   410(c)(2), or information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which
 4   may be disclosed only subject to a protective order.
 5          Defendants further object to this request as containing multiple subparts.
 6          Nothing contained in the following responses shall be construed as a waiver of
 7   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 8   objection or privilege generally. Inadvertent disclosure of information subject to a
 9   claim of privilege shall not be deemed a waiver of such privilege.
10   Response: Consistent with the foregoing objections, Defendants have provided the
11   attached tables:
12     •   A PowerPoint presentation entitled “Equipment Reduction,” dated May 15,
13         2020, which details the USPS’s plan for reducing the number of Letter Sorting
14         and Flat Sorting machines for the third and fourth quarters of Fiscal Year (“FY”)
15         2020. The tables are broken down by type of machine, and include specific date
16         targets for removal by region, with final targets for the end of FY 2020 by
17         plant/facility.
18     •   Three attached tables showing, by region and name of facility, the total number
19         of Letter Sorting, Flat Sorting, and Package Sorting machines as of the
20         beginning of FY 2020 (i.e., October 1, 2019), and August 18, 2020. These tables
21         show the total number of machines that have been removed during this time
22         period.
23   Defendants also include the following summary table, which reflects changes in
24   equipment inventory from the beginning of FY 2015 through August 18, 2020.
25
26
27
28                                -4-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 5 of 26



 1
         MACHINE COUNTS AT BEGINNING OF FY 2015-FY 2020 & REDUCTIONS PER YEAR
 2
                   Fiscal Year                                       Total     Number
 3                               Letter Machines   Flats Machines
                                                                    Machines   Reduced
                    FY 2015
 4                  10-1-14
                                     6,242              521          6,763
                    FY 2016
 5                  10-1-15
                                     5,145              498          5,643      1,120
                    FY 2017
 6                  10-1-16
                                     4,946              500          5,446       197
                    FY 2018
 7                  10-1-17
                                     4,625              468          5,093       353
                    FY 2019
 8                  10-1-18
                                     4,533              459          4,992       101
                    FY 2020
 9                  10-1-19
                                     4,376              448          4,824       168
                    8-18-20          3,722              391          4,113       711
10
11
     Defendants do not collect, at the Headquarters level, information on the specific date
12
     that specific machines were removed, or the specific status of any individual machine.
13
           In addition to the attached charts, USPS responds that during FY2020
14
     approximately 700 letter and flat sorting machines have been disconnected and/or
15
     removed. These reductions were pursuant to volume modeling and equipment
16
     reduction targets for various mail processing equipment sent to the Area Vice
17
     Presidents for review and implementation on May 15, 2020, consistent with long-
18
     standing Postal Service practice. These targets are included in the PowerPoint
19
     document referenced above. The reduction targets, which were based on the
20
     significantly higher volume reductions in letter and flats mail associated with
21
     COVID-19 and the significant increase in package volume, were broad targets for
22
     reduction, with the final decisions regarding machine removal being determined after
23
     discussions between local management and headquarters.
24
           The Postal Service has no plans to make any further reductions before the
25
     November election. At the Postmaster General’s directive of August 18, 2020,
26
     Headquarters suspended all removals of equipment until after the election. An official
27
28                                -5-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 6 of 26



 1   at Headquarters called coordinators in each mail processing Area to order them to
 2   stop all removals. The Regional Processing Vice-Presidents had calls with their
 3   directors to convey the instruction to cease removing machines.
 4         When machines are removed from a facility, they are generally dissembled for
 5   their usable parts, with such parts being removed to maintain or enhance other
 6   machines. There is no current plan to return all reduced machines to service, and
 7   many such machines cannot physically be returned to service. Over the past month,
 8   a limited number of machines that were disconnected, but not dismantled and
 9   removed, have been put back into service. This occurred on the request of local
10   managers, who then received final approval from the Chief Logistics & Processing
11   Operations Officer and Executive Vice President. Six of these machines were located
12   in processing facilities in Tacoma and Wenatchee, Washington. The seventh machine
13   was located in Gainesville, Florida. USPS Headquarters have received reports that a
14   number of other machines that were disconnected may have been returned to service
15   without going through the approval process described above. USPS Headquarters
16   cannot currently confirm these reports, as it is still attempting to determine whether
17   they are correct. In any event, none of these machines will be disconnected or
18   removed before the Election.
19
20   INTERROGATORY NO. 2: State whether any requests to reinstall removed or
21   decommissioned machines identified in the response to Interrogatory No. 1 have been
22   denied, and if so, state the location of those machines and the dates of the request and
23   the denial.
24   Objections: Defendants object to the term “requests” as vague and overbroad, as this
25   could be understood as including individual customer requests or individual employee
26   requests regarding machine removal. Defendants will understand “requests” to refer
27   to requests made to Headquarters by local managers and ultimately to the Chief
28                                -6-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 7 of 26



 1   Logistics & Processing Operations Officer and Executive Vice President. Further,
 2   Defendants object to the term “decommissioned,” which is not defined. Defendants
 3   will understand “decommissioned” as it is defined in the Objection to Interrogatory
 4   No. 1.
 5            Defendants further object to this request as containing multiple subparts.
 6            Nothing contained in the following responses shall be construed as a waiver of
 7   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 8   objection or privilege generally. Inadvertent disclosure of information subject to a
 9   claim of privilege shall not be deemed a waiver of such privilege.
10   Response: As described in the response to the Interrogatory No. 1, as of the date of
11   this response, Headquarters has approved seven requests from local managers to
12   reconnect disconnected machines. Headquarters has not denied any other requests,
13   although it has received additional requests it has not yet acted upon. Consistent with
14   its obligations under the Federal Rules, Defendants will supplement its response as
15   appropriate.
16
17   INTERROGATORY NO. 3: Provide a list or chart of all processing and distribution
18   centers and other USPS facilities that were identified for full or partial capacity
19   reduction (e.g., ceasing functions such as processing outgoing mail) at any time after
20   May 15, 2020; each facility’s current status; and the plans for each facility prior to
21   Election Day, i.e., whether the facility will remain open and whether any operations
22   will be discontinued.
23   Objections: Defendants object to the terms “full or partial capacity reduction, (e.g.,
24   ceasing functions such as processing outgoing mail)” as vague. Consistent with this
25   objection, and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that
26   Plaintiffs do not seek information at the local level, but only at the national level,
27   Defendants will understand these terms to refer to closing or consolidation of facilities
28                                -7-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
         Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 8 of 26



 1   at the direction of Postal Service Headquarters, which is the only way that facilities
 2   would no longer be permanently handling functions such as processing outgoing mail.
 3   See USPS Handbook PO-408.1 Defendants do not interpret “capacity reduction” to
 4   mean a facility in which mail processing equipment has been removed, as those
 5   facilities are detailed in the response to Interrogatory No. 1.
 6          Defendants further object to this request as containing multiple subparts.
 7          Nothing contained in the following responses shall be construed as a waiver of
 8   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 9   objection or privilege generally. Inadvertent disclosure of information subject to a
10   claim of privilege shall not be deemed a waiver of such privilege.
11   Response: The Postal Service has not scheduled any facility closings or
12   consolidations for any time during fiscal year 2020 or for the first quarter of fiscal
13   year 2021 (October 1, 2020 – December 31, 2020). The Postal Service has not closed
14   any facilities or planned any consolidations since May 15, 2020, and will not establish
15   and finalize any plans for facility closings or consolidations prior to the November
16   election. In addition, the Postal Service will not, at the national level, reduce or stop
17   the processing of incoming or outgoing mail at any time before the November
18   election. There will be no alterations at the national level from the August 18, 2020
19   status of those facilities with respect to operating hours, placement of mail processing
20   equipment, or overtime policies, except as may be directed to increase the delivery
21   time of election mail pursuant to the Postmaster General’s announcement that
22   additional resources will be deployed starting October 1, 2020. Please also note that
23   there may be circumstances in which temporary changes to facility operating hours
24   are necessary due to unforeseen or uncontrollable circumstances such as hurricanes
25   or other natural disasters, or circumstances that reduce employee availability or create
26
     1
27     See USPS Handbook PO-408, Area Mail Processing Guidelines, available at
      https://about.usps.com/handbooks/po408.pdf
28                                         -8-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 9 of 26



 1   an unsafe environment for employees, such as an increase in COVID-19 cases within
 2   a facility.
 3
 4   INTERROGATORY NO. 4: State whether blue collection mailboxes that were
 5   removed after June 16, 2020, will be reinstalled, and whether any further removals of
 6   mailboxes will occur prior to Election Day; if so, identify the location of each mailbox
 7   to be reinstalled or removed.
 8   Objections: Defendants object to this Interrogatory to the extent that it is construed
 9   as seeking information that is only available at the local or area level.
10          Defendants further object to this request as containing multiple subparts.
11          Nothing contained in the following responses shall be construed as a waiver of
12   any applicable objection or privilege as to any Interrogatory or as a waiver of any
13   objection or privilege generally. Inadvertent disclosure of information subject to a
14   claim of privilege shall not be deemed a waiver of such privilege.
15   Response: Postal Service Headquarters has no plans to reinstall collection boxes that
16   were removed after June 16, 2020. However, pursuant to the Postmaster General’s
17   August 18, 2020 directive, the Postal Service has postponed the removal of any
18   additional collection boxes until after the November election. The Postal Service has
19   no plans to remove any more collection boxes prior to the election, with the possible
20   exception of any collection boxes that are physically damaged or destroyed, and
21   which therefore must be removed in accordance with Postal Operations Manual
22   (“POM”) § 315.3, or collection boxes that may be removed temporarily for safety
23   reasons.
24          Over the last seven years, the Postal Service has removed an average of 3,100
25   collection boxes per year. The Postal Service has removed approximately 1,500
26   boxes thus far in 2020. Consistent with long standing policy, decisions regarding
27   removal of collection boxes have been made by the Postal Service’s field facilities in
28                                -9-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 10 of 26



 1   accordance with POM §§ 314-315. Field facilities determine the need for and location
 2   of collection boxes by conducting annual assessments of collection box density, i.e.,
 3   volume of mail per box.
 4         Defendants further aver that using electronic scanners, and pursuant to
 5   established policies, the Postal Service identifies seldom used collection boxes, i.e.,
 6   collection boxes averaging less than 25 pieces of mail per day, for potential removal
 7   or relocation. See also POM § 313.13. It then determines whether boxes may be
 8   relocated to areas with higher mail volume and selects mail boxes with low density
 9   for removal. It posts 30-day notices on those boxes that it plans to remove to provide
10   the public with an opportunity to comment. Local management seeks approval from
11   the Area management before removal. Headquarters does not direct or approve
12   decisions regarding collection box removal.
13         Apart from the process described above, the Postal Service promptly removes
14   mailboxes that have been vandalized or tampered with and on a sporadic basis
15   removes boxes that have been damaged or are in poor condition. See POM §§ 314-
16   15. Collection boxes are also removed temporarily for safety reasons on occasion,
17   but are reinstalled once the safety concerns are resolved.
18
19   INTERROGATORY NO. 5: State whether USPS will treat ballots in particular and
20   other election mail in general as First Class mail, regardless of the paid class of
21   postage, for the November 2020 election; if not, describe any relevant policies,
22   guidance, or practices regarding the treatment of ballots in particular and other
23   election mail in general applicable to the November 2020 election.
24   Objections: Defendants object to the terms “treat” and “treatment” as vague.
25   Consistent with this objection, and counsel for Plaintiffs’ statement at the August 27,
26   2020 hearing that Plaintiffs do not seek information at the local level, but only at the
27   national level, Defendants will understand this request to be asking for a description
28                                - 10 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 11 of 26



 1   of the national practices and policies of the Postal Service in processing ballots and
 2   election mail.
 3           Defendants likewise object to the term “election mail” as vague, and will
 4   understand the term to mean any item mailed to or from authorized election officials
 5   that enables citizens to participate in the voting process. This definition includes
 6   ballots, voter registration forms, absentee ballot applications, polling place
 7   notifications, and similar materials. It excludes “political mail,” which is sent by
 8   political candidates, political action committees, and similar organizations in order to
 9   engage in issue advocacy or to advocate for candidates or other things, such as
10   initiatives, that may appear on a ballot.
11           Nothing contained in the following responses shall be construed as a waiver of
12   any applicable objection or privilege as to any Interrogatory or as a waiver of any
13   objection or privilege generally. Inadvertent disclosure of information subject to a
14   claim of privilege shall not be deemed a waiver of such privilege.
15   Response: Subject to the foregoing objections, Defendants respond as follows:
16   Except where the voter or election official pays to use one of the Postal Service’s
17   premium services (e.g., Priority Mail, Priority Mail Express), completed ballots
18   mailed by a domestic voter to an election official, like other single-piece mail, are
19   First-Class Mail. This is true whether the postage is prepaid by State or local election
20   officials (e.g., business reply mail) or is mailed with a stamp affixed by the voter.
21   These completed ballots must be delivered as First-Class Mail, even if they are mailed
22   without sufficient postage, and will not be detained or held for postage payment. This
23   approach is a long-standing policy of Postal Service. See POM § 171.3; Publication
24   632, State and Local Election Mail User’s Guide (Jan. 2020), at 7. Defendants aver
25   that the delivery timeframe for Single Piece First-Class Mail is typically two to five
26   days.
27
28                                - 11 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 12 of 26



 1        State and local election officials generally have discretion as to the class of mail
 2   in which they send ballots and other election mail to voters. They may send such
 3   materials by either First-Class Mail or Marketing Mail (which is a different service
 4   class, available for certain bulk mailings that meet a minimum volume requirement).
 5   Defendants aver that the delivery timeframe for Marketing Mail is typically three to
 6   ten days. As has been true for many years, if election officials choose to send election
 7   mail to voters as Marketing Mail, then it is not reclassified as First-Class Mail. The
 8   Postal Service does not unilaterally reclassify Marketing Mail as First-Class Mail, and
 9   never has, as these services are subject to different criteria (i.e., First-Class Mail is
10   sealed against inspection, while Marketing Mail is not, and First-Class Mail is
11   automatically forwarded, while Marketing Mail is not).
12         Nonetheless, while the Postal Service does not classify Marketing Mail sent by
13   state election officials as First-Class Mail, it recognizes that all election mail, and
14   ballots in particular, are both important and time-sensitive. Accordingly, while there
15   is no formal policy, the Postal Service has several longstanding practices to prioritize
16   the expeditious processing and delivery of election mail, particularly ballots, which
17   will be continued for the upcoming election. Those practices include:
18     • Conducting significant outreach to state and local officials in order to
19        disseminate information about the Postal Service’s election mailing options and
20        capabilities, offering technical assistance, and providing the Post Office’s
21        recommendations as to best practices associated with election mail. This year,
22        the Postal Service anticipates conducting approximately 42,000 total
23        touchpoints with election officials to help facilitate the smooth and orderly
24        conduct of the 2020 election.
25     • Recommending that State and local election officials use methods to distinguish
26        election mail from other mailpieces, which helps the Postal Service identify
27        election mail flowing through the postal system so that it can be appropriately
28                                - 12 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 13 of 26



 1        treated and expedited. These include (1) the use of the Postal Service’s official
 2        election mail logo, which allows postal employees to identify election mail;
 3        (2) the use of Green Tag 191, which election officials can use to mark ballot
 4        mailings they send to voters; and (3) identifying election mail by checking a box
 5        on the postage statement that may be used when tendering a mailing to the Postal
 6        Service.
 7     • Using log sheets to account and track Election Mail through processing. For
 8        example, if a county election board enters a container of election mail into the
 9        postal system on a particular day, that container is logged by Postal employees
10        at each step along the way – in the business mail entry unit, processing facility,
11        and delivery unit, for example, so it can be tracked.
12     • Using daily “all clears,” to ensure that all election mail is accounted for within
13        the system. The all clear process involves plant personnel using a checklist to
14        confirm that election mail scheduled or “committed” to go out that day has gone
15        out, and anything committed for the next day is at the front of the line.
16         In terms of delivery speed, the Postal Service recognizes that all election mail,
17   and ballots in particular, are time-sensitive. Accordingly, while there is no formal
18   policy, the Postal Service has several longstanding practices of prioritizing the
19   expeditious processing and delivery of election mail, particularly ballots, which will
20   be continued for the upcoming election. Those practices include:
21     • Devoting excess First-Class Mail processing capacity to election mail. A plant
22        can process a finite amount of mail per day within First-Class Mail standards.
23        Where there is not enough First-Class Mail to fill that capacity, the Postal
24        Service fills it with other mail such as Marketing Mail. This is called
25        “advancing.” Election mail volume entered as Marketing Mail is advanced
26        ahead of other mail volume entered as Marketing Mail.
27
28                                - 13 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 14 of 26



 1     •   Ensuring that election mail, including ballots, are not left behind. If a truck
 2         leaving a facility is going to be 100 percent full, the Postal Service prioritizes
 3         placing election mail, including ballots, on the truck. Indicia that a mailpiece is
 4         election mail help the Postal Service identify such mailings and prioritize them.
 5   As a result of these practices, the delivery timeframes for election mail entered as
 6   Marketing Mail typically resemble those of election mail entered as First-Class Mail.
 7          In addition to these described practices, Postal Service employees also often
 8   undertake extraordinary efforts to accelerate the delivery of ballots that have been
 9   mailed by election officials or voters very close to or on Election Day, such as sending
10   those ballots via Priority Mail Express, scheduling extra direct transportation trips to
11   election offices to ensure outgoing ballots are picked up, making extra deliveries
12   during the day, and making deliveries on Sundays. The Postal Service generally bears
13   the cost of these efforts. While there is no formal Postal Service policy discussing
14   these practices, it is part of the Postal Service culture to deliver ballots expeditiously,
15   and it again will be for the upcoming election.
16          Finally, it has been and is the Postal Service’s policy for several years to
17   “cancel” or “postmark” all ballots returned by voters (even if they would not
18   ordinarily be cancelled or postmarked). A postmark or cancellation is an official
19   Postal Service imprint applied to the address side of a stamped mailpiece, which
20   indicates the location and date the Postal Service accepted custody of a mailpiece, and
21   which cancels affixed postage so that it may not be reused (thereby providing some
22   revenue assurance for the Postal Service.) The policy to cancel or postmark all ballots
23   returned by voters is in recognition of the importance that many states place on a
24   ballot’s postmark. In doing so, the Postal Service has modified its regular processes
25   to maximize the likelihood that a ballot is cancelled, including making extra efforts
26   to hand cancel ballots that are rejected by automatic cancelling machines and training
27   Postal Service employees to recognize ballots using the official election mail logo to
28                                - 14 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 15 of 26



 1   make sure that they are cancelled. This year, the Postal Service has also begun
 2   utilizing ballot monitors in every processing facility to monitor the postmarking
 3   process and ensure all processes are being adhered to properly with a goal to minimize
 4   any missed postmarks on ballots.
 5         The Postal Service has not changed these practices from previous elections,
 6   with the exception of introducing additional measures, such as adding ballot monitors,
 7   and will continue these practices for the November 2020 election.
 8
 9   INTERROGATORY NO. 6: The USPS Areas Receiving Mail Pacific Area
10   Virtual Meeting Presentation, dated August 13, 2020 and attached as Exhibit 1 to
11   these discovery requests, states on Page 8, under the heading “Election Mail Delivery
12   Standards,” that “Election Mail sent as Marketing Mail is not upgraded to First Class
13   service.” State whether this statement is an accurate reflection of USPS policy with
14   regard to the November 3, 2020 election.
15   Objections: Defendants object to the term “election mail” as vague, and will
16   understand the term to mean any item mailed to or from authorized election officials
17   that enables citizens to vote in an official election. This definition includes ballots,
18   voter registration forms, absentee ballot applications, polling place notifications, and
19   similar materials. It excludes “political mail,” which is sent by political candidates,
20   political action committees, and similar organizations in order to engage in issue
21   advocacy or to advocate for candidates or other things, such as initiatives, that may
22   appear on a ballot.
23         Nothing contained in the following responses shall be construed as a waiver of
24   any applicable objection or privilege as to any Interrogatory or as a waiver of any
25   objection or privilege generally. Inadvertent disclosure of information subject to a
26   claim of privilege shall not be deemed a waiver of such privilege.
27
28                                - 15 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 16 of 26



 1   Response: Subject to and without waiving the foregoing objections, Defendants
 2   responds as follows:
 3         The statement identified in this Interrogatory 6 is an accurate statement. As
 4   discussed in Defendants’ response to Interrogatory 5, election mail sent by state and
 5   local election officials to voters as Marketing Mail is not upgraded to or reclassified
 6   as First-Class Mail. First-Class Mail is a specific class of mail service defined by
 7   Section 1101.1 of the Mail Classification Schedule, a regulation of the Postal
 8   Regulatory Commission, and by Sections 133 and 233 of the Domestic Mail Manual
 9   (DMM), a regulation of the Postal Service. Except where a premium service (such as
10   Priority Mail Express) is purchased, all election mail sent by voters to their election
11   officials is First-Class Mail. Election officials may generally choose to purchase
12   either Marketing Mail or First-Class Mail service to send election mail to voters.
13   Where Marketing Mail is chosen, the Postal Service has never reclassified such mail
14   as First-Class Mail.
15         However, as also explained in Defendants’ response to Interrogatory 5,
16   although the Postal Service does not officially upgrade election mail sent as
17   Marketing Mail to First-Class Mail, the Postal Service implements a number of
18   policies and practices designed to move such mail as expeditiously as possible. These
19   include (1) prioritizing Election Mail sent as Marketing Mail over other Marketing
20   Mail (with the effect being that Election Mail ends up with a delivery speed similar
21   to First-Class Mail even if entered as Marketing Mail) and (2) prioritizing all ballots,
22   regardless of class, in the period immediately before the election (with the effect that
23   some Election Mail, regardless of class, sometimes receives a delivery speed better
24   than even First-Class Mail).
25
26   INTERROGATORY NO. 7: State whether USPS is currently implementing or
27
28                                - 16 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 17 of 26



 1   enforcing any restrictions on transportation, including but not limited to late trips,
 2   extra trips and/or final dispatches; if so, describe any relevant policies, guidance, or
 3   practices concerning the timing of mail processing or delivery.
 4   Objections: Defendants object to the term “restrictions” as vague and ambiguous.
 5   Defendants further object to this request as overboard. Consistent with this objection,
 6   and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do
 7   not seek information at the local level, but only at the national level, Defendants will
 8   understand this request to be asking for a description of the national practices and
 9   policies of the Postal Service concerning the timing of mail processing or delivery.
10         Nothing contained in the following responses shall be construed as a waiver of
11   any applicable objection or privilege as to any Interrogatory or as a waiver of any
12   objection or privilege generally. Inadvertent disclosure of information subject to a
13   claim of privilege shall not be deemed a waiver of such privilege.
14   Response: The Postal Service has not prohibited extra trips, late trips, or final
15   dispatches. Adherence to transportation schedules has long been a priority of the
16   Postal Service.
17         For the past two years, because noncompliance with transportation schedules
18   was ongoing and causing late deliveries and unnecessary costs, Headquarters
19   Network Operations worked on an initiative to improve compliance with the Postal
20   Service’s long-established delivery schedules throughout the network. The goal was
21   to consistently adhere to the Postal Service’s operating plan to meet existing service
22   standards, with a focus on adhering to the transportation schedules. Headquarters had
23   biweekly meetings with all executives in the field, including Area Vice Presidents,
24   district managers, and plant managers, to discuss operating issues and address any
25   noncompliance with transportation schedules. There were also weekly meetings
26   between Headquarters and Area managers to discuss the reasons for noncompliance
27
28                                - 17 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 18 of 26



 1   with transportation schedules and how to improve compliance. These meetings have
 2   continued through 2020.
 3         The transportation network is an essential part of the Postal Service’s operating
 4   plan. It connects the movement of incoming and outgoing mail among all delivery
 5   units and processing and distribution centers. Noncompliance with any leg of the
 6   transportation schedule presents a risk of delay in the next leg of the schedule.
 7         After Postmaster General DeJoy took office, he reemphasized the need to
 8   ensure that the Postal Service’s trucks run on time and on schedule, with the goal of
 9   mitigating unnecessary late and extra trips. Neither he nor Headquarters banned the
10   use of late or extra trips or ordered that late and extra trips would be prohibited.
11         In July 2020, Headquarters developed written guidance regarding

12   circumstances under which extra trips were acceptable. On July 14, 2020, the

13   guidelines were provided to Postal Service Area Vice Presidents and they were

14   advised of Postal Service Operation’s renewed focus on mitigating the number of

15   unplanned, unnecessary trips and to the extent possible to use under-utilized-trips,

16   such as by adding volume to trucks leaving on schedule but only half full, to eliminate

17   extra trips. On August 18, 2020, the Postmaster General also committed to extra

18   transportation as needed from October 1, 2020, through the November election.

19
20   INTERROGATORY NO. 8: State whether USPS has made or will make prior

21   to Election Day any changes of any kind to its overtime policies and practices as

22   they existed on June 15, 2020; if so, describe any relevant policies, guidance, or

23   practices concerning overtime.

24   Objections: Defendants object to the term “changes of any kind” as overbroad and

25   vague. Consistent with this objection, and counsel for Plaintiffs’ statement at the

26   August 27, 2020 hearing that Plaintiffs do not seek information at the local level, but

27   only at the national level, Defendants will understand the request to seek information

28                                - 18 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 19 of 26



 1   regarding changes coming from national headquarters and having a nationwide effect.
 2   Additionally, Defendants object to this request to the extent it seeks predecisional and
 3   deliberative information and material. Consistent with this objection, and counsel for
 4   Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do not seek
 5   privileged information, Defendants will not be producing predecisional and
 6   deliberative material.
 7         Nothing contained in the following responses shall be construed as a waiver of
 8   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 9   objection or privilege generally. Inadvertent disclosure of information subject to a
10   claim of privilege shall not be deemed a waiver of such privilege.
11   Response: Postal Service Headquarters has not made and does not plan to make any
12   nationwide changes of any kind to its overtime policies as they existed on June 15,
13   2020, prior to Election Day. Moreover, the Postmaster General stated that overtime
14   has been, and will continue to be, approved as needed, and has committed to engaging
15   standby resources as necessary, beginning on October 1, 2020, to handle whatever
16   volume of election mail it receives this fall, including overtime hours.
17
18   INTERROGATORY NO. 9: State whether USPS has made or will make prior
19   to Election Day any changes of any kind to Post Office retail operating hours as
20   they existed on June 15, 2020; if so, describe any relevant policies, guidance, or
21   practices concerning operating hours.
22   Objections: Defendants object to the term “changes of any kind” as overbroad and
23   vague. Consistent with this objection, and counsel for Plaintiffs’ statement at the
24   August 27, 2020 hearing that Plaintiffs do not seek information at the local level, but
25   only at the national level, Defendants will understand the request to seek information
26   regarding changes coming from national headquarters and having a nationwide effect.
27   Additionally, Defendants object to this request to the extent it seeks predecisional and
28                                - 19 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 20 of 26



 1   deliberative material. Consistent with this objection and counsel for Plaintiffs’
 2   statement at the August 27, 2020 hearing that Plaintiffs do not seek privileged
 3   information, Defendants will not be producing predecisional and deliberative
 4   material.
 5         Nothing contained in the following responses shall be construed as a waiver of
 6   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 7   objection or privilege generally. Inadvertent disclosure of information subject to a
 8   claim of privilege shall not be deemed a waiver of such privilege.
 9   Response: Postal Service Headquarters has not made and does not plan to make any
10   changes of any kind to any Post Office retail operating hours, as they existed on June
11   15, 2020, prior to Election Day. On August 18, 2020, Postmaster General DeJoy
12   issued a public statement announcing that retail hours at post offices will not change
13   until after the November general election.        Moreover, local managers are not
14   permitted to significantly reduce retail hours without review and approval by the Area
15   and Headquarters managers. POM § 126.42. However, there may be circumstances
16   in which temporary changes to retail operating hours are necessary due to unforeseen
17   or uncontrollable circumstances such as hurricanes or other natural disasters, or
18   circumstances that reduce employee availability or create an unsafe environment for
19   employees, such as an increase in COVID-19 cases within a facility.
20
21   INTERROGATORY NO. 10: At an August 21, 2020, hearing before the Senate
22   Homeland Security and Governmental Affairs Committee, Senator Kyrsten
23   Sinema asked: “Will local postal mangers be authorized to make decisions and
24   have postal employees make extra trips or late trips, [or] work overtime in order
25   to deliver ballots to ensure that plants and post offices don’t fall behind in processing
26   election mail?” In response, Postmaster General DeJoy said: “Yes, ma’am. Effective
27   October 1st, we will have redundant resources and liberalization and aggressive
28                                - 20 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 21 of 26



 1   efforts to make sure everything is moving and flowing timely.” Describe any planned
 2   or implemented policies, guidance, or practices Mr. DeJoy referred to in his testimony
 3   or that otherwise respond to Senator Sinema’s question.
 4   Objections: Defendants object to this request to the extent it seeks predecisional and
 5   deliberative information and material. For example, the request seeks “planned,” but
 6   not final, policies, guidance, or practices. Consistent with this objection, and counsel
 7   for Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do not seek
 8   privileged information, Defendants will not be searching for predecisional and
 9   deliberative information.
10         Nothing contained in the following responses shall be construed as a waiver of
11   any applicable objection or privilege as to any Interrogatory or as a waiver of any
12   objection or privilege generally. Inadvertent disclosure of information subject to a
13   claim of privilege shall not be deemed a waiver of such privilege.
14   Response: The Postmaster General announced a commitment to “engage standby
15   resources in all areas of our operations, including transportation, to satisfy any
16   unforeseen demand” regarding election mail, starting October 1, 2020.                See
17   Postmaster General Statement (Aug. 18, 2020), at 1-2. These “standby resources”
18   will include, as needed, additional staffing, additional transportation, and expanded
19   mail processing, among other potential resources. With respect to expanded mail
20   processing, the Postal Service’s mail processing machines generally have, across the
21   board, unused additional capacity (e.g., idle windows of time in which facilities do
22   not use mail processing machines) that can be utilized as needed to ensure the timely
23   processing of election mail. Operations executives throughout the Postal Service will
24   deploy standby resources as needed.
25         Furthermore, to help ensure the organization is prepared to fulfill its role in the
26   electoral process and to continue to educate election officials who may be dealing
27   with a high volume of mail-in ballots for the first time, the Postal Service has
28                                - 21 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 22 of 26



 1   expanded its current leadership taskforce on Election Mail. Leaders of the postal
 2   unions and management associations have joined this taskforce to ensure strong
 3   coordination throughout the Postal Service, with state and local election officials, and
 4   to make sure any concerns can be raised and resolved at the highest levels of the
 5   organization. In addition, the Postal Service Board of Governors has established a
 6   bipartisan Election Mail Committee to actively oversee the Postal Service’s processes
 7   in support of mail-in voting. The Committee will use its oversight role to reinforce
 8   the Postal Service’s strong commitment to fulfilling the important role of the Postal
 9   Service in the democratic process. Any additional specific guidance developed by
10   these groups will be provided when finalized and this answer will be supplemented
11   consistent with Defendants’ obligations under the Federal Rules.
12
13   OBJECTIONS AND RESPONSES TO FIRST SET OF REQUESTS FOR
     PRODUCTION OF DOCUMENTS
14
15
     REQUEST FOR PRODUCTION NO. 1: Produce any policies, guidance, or written
16
     practices identified in the answers to Interrogatories Nos. 5, 7, 8, 9, and
17
     10.
18
     Objections: Defendants object to this request to the extent it calls for confidential
19
     commercial information protected from general release pursuant to 39 U.S.C. §
20
     410(c)(2), or information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which
21
     may be disclosed only subject to a protective order.
22
     Response: Subject to and without waiving the foregoing objections, Defendants will
23
     produce any non-privileged policies, guidance, or written practices identified in the
24
     answers to Interrogatories Nos. 5, 7, 8, 9, and 10.
25
26
27
28                                - 22 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 23 of 26



 1   REQUEST FOR PRODUCTION NO. 2: Produce all documents provided to the
 2   U.S. Congress, including any congressional committee or member of any such
 3   committee, related to any of the topics covered in the foregoing Interrogatories.
 4   Objections: Defendants object to this request to the extent that it calls for “all
 5   documents provided to the U.S. Congress,” as “documents” is undefined. Defendants
 6   do not understand “documents” to include all “communications” (i.e., all e-mails
 7   between Congressional staff and Postal Service employees) but instead understand
 8   “documents provided to the U.S. Congress” to include documents such as policies,
 9   procedures, numerical data, formal letters, and other similar documents that are
10   produced in response to Congressional requests.
11   Defendants object to this request to the extent it calls for confidential commercial
12   information protected from general release pursuant to 39 U.S.C. § 410(c)(2), or
13   information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which may be
14   disclosed only subject to a protective order.
15   Response: Subject to and without waiving the foregoing objections, Defendants will
16   produce any non-privileged documents provided to the U.S. Congress related to any
17   of the topics covered in the foregoing Interrogatories as of this date.
18
19
20
21
22
23
24
25
26
27
28                                - 23 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
       Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 24 of 26



 1   For the objections:
 2   The undersigned counsel certifies that he has reviewed Plaintiff’s First Set of
 3   Interrogatories and Requests for Production of Documents, and that the objections
 4   thereto comply with the Court Rules, including Fed. R. Civ. P. 26(g), the Local Rules,
 5   and the Court’s order limiting the scope of discovery.
 6
 7   Dated: September 6, 2020       Respectfully submitted,
 8                                  JEFFREY B. CLARK
                                    Acting Assistant Attorney General
 9
                                    ERIC R. WOMACK
10                                  Assistant Director, Federal Programs Branch
11                                  /s/ Joseph E. Borson
                                    JOSEPH E. BORSON (Va. Bar No. 85519)
12                                  ALEXIS ECHOLS
                                    Trial Attorneys
13                                  U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
14                                  1100 L. Street, NW
                                    Washington D.C. 20005
15                                  (202) 514-1944
                                    Joseph.Borson@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28                                - 24 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
      Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 25 of 26



 1                              VERIFICATION BY PARTY
 2
     For Interrogatories Nos. 1-4, and 7-9, I, Angela Curtis, an authorized representative
 3   of the United States Postal Service in the above-entitled matter, state that I have
     reviewed those responses and, in accordance with 28 U.S.C. § 1746, I declare under
 4   penalty of perjury that the responses are true and accurate to the best of my
     knowledge, information, and belief.
 5
 6
 7
          9/6/2020
     DATE:_______                                       __________________
 8
                                                        Angela Curtis
 9
                                                        United States Postal Service
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                - 25 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.
Case 1:20-cv-02340-EGS Document 43-2 Filed 09/18/20 Page 26 of 26
